MAINE	SUPREME	JUDICIAL	COURT	 	             	     	    	      	      Reporter	of	Decisions	
Decision:	    2017	ME	80	
Docket:	      Pen-16-333	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	4,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  BRIAN	DANIELSON	
                                           	
                                          v.		
                                           	
                                      YI	PENG	
	
	
PER	CURIAM	

	      [¶1]	 	 Brian	 Danielson	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Bangor,	 Jordan,	 J.)	 dismissing	 as	 moot	 Danielson’s	 March	 2016	 motion	 for	

relief	 from	 a	 post-divorce	 contempt	 judgment	 that	 had	 been	 entered	 against	

him	in	2015.		We	affirm	the	court’s	judgment.	

	      [¶2]		Danielson	and	Yi	Peng	were	divorced	through	a	judgment	entered	

in	April	2013.		The	judgment	established	that	the	parties	would	share	parental	

rights	and	responsibilities	of	their	then	six-year-old	daughter,	and	it	set	forth	

a	schedule	of	contact.		The	judgment	required	the	parties	to	confer	with	each	

other	 regarding	 medical	 decisions,	 with	 Danielson	 having	 final	

decision-making	 authority	 regarding	 medical	 issues	 if	 the	 parties	 could	 not	

agree.			
2	

	     [¶3]	 	 In	 February	 2015,	 Peng	 moved	 for	 contempt	 on	 the	 ground	 that	

Danielson	 was	 depriving	 her	 of	 contact	 with	 the	 child.	 	 The	 court	 (Dow,	 J.)	

found	 Danielson	 in	 contempt	 in	 a	 judgment	 signed	 on	 March	 20,	 2015,	

because	 Danielson	 had	 deprived	 Peng	 of	 contact	 and	 had	 attempted	 to	 have	

the	child	take	prescription	medication	without	first	consulting	with	Peng.		The	

court	 imposed	 a	 seven-day	 jail	 sentence	 on	 Danielson	 but	 stayed	 it	 in	 its	

entirety.	 	 Danielson	 filed	 a	 motion	 for	 contempt	 against	 Peng	 a	 week	 later,	

arguing	that	she	had	failed	to	administer	the	medication	after	Danielson	had	

first	consulted	with	her	and	then	decided	it	should	be	given.		By	order	entered	

on	November	2,	2015,	the	court	denied	Danielson’s	motion	for	contempt.			

	     [¶4]	 	 Danielson	 appealed	 from	 both	 the	 judgment	 granting	 Peng’s	

motion	for	contempt	and	the	judgment	denying	his	motion	for	contempt.		We	

affirmed	the	judgments.		See	Danielson	v.	Peng,	Mem-16-111	(Oct.	11,	2016);	

Danielson	v.	Peng,	Mem-16-11	(Feb.	2,	2016).	

	     [¶5]		Now,	for	a	second	time,	Danielson	challenges	the	judgment	finding	

him	in	contempt,	this	time	arguing	that	the	court	lacked	jurisdiction	to	decide	

the	contempt	motion	because	it	had	granted	a	change	of	venue	before	holding	

the	 contempt	 hearing.	 	 An	 argument	 that	 venue	 was	 improper	 does	 not	

constitute	a	challenge	to	the	court’s	subject	matter	jurisdiction,	however,	and	
                                                                                         3	

therefore	may	not	be	raised	at	any	time.		See	Powers	v.	Planned	Parenthood	of	

N.	New	Eng.,	677	A.2d	534,	538	(Me.	1996);	see	also	Strout,	Payson,	Pellicani,	

Hokkanen,	Strong	&	Levine	v.	Barker,	2001	ME	28,	¶	7,	765	A.2d	994;	Biette	v.	

Scott	Dugas	Trucking	&	Excavating,	Inc.,	676	A.2d	490,	495	(Me.	1996);	State	v.	

True,	330	A.2d	787,	789	(Me.	1975);	State	v.	Baldwin,	305	A.2d	555,	558	(Me.	

1973).	 	 A	 challenge	 to	 a	 trial	 court’s	 venue	 may	 be	 raised	 only	 in	 a	 timely	

appeal.	 	 See	 14	M.R.S.	 §	 1901	 (2016);	 19-A	M.R.S.	 §	104	 (2016);	 M.R.	

App.	P.	2(a)(1),	(b)(3).		Accordingly,	the	court	did	not	err	in	determining	that	

Danielson’s	 motion	 for	 relief—filed	 only	 after	 we	 had	 already	 affirmed	 the	

contempt	judgment	on	appeal,	Danielson	v.	Peng,	Mem-16-11	(Feb.	2,	2016)—

raised	no	“real	and	substantial	controversy.”		Mainers	for	Fair	Bear	Hunting	v.	

Dep’t	of	Inland	Fisheries	&	Wildlife,	2016	ME	57,	¶	5,	136	A.3d	714	(quotation	

marks	omitted).	

	     [¶6]	 	 We	 note	 that	 Danielson,	 through	 this	 third	 appeal	 relating	 to	 the	

court’s	 2015	 contempt	 judgments,	 seeks	 relief	 from	 a	 decision	 issued	 two	

years	 ago	 regarding	 medical	 treatment	 of	 the	 parties’	 daughter,	 who	 is	 now	

ten	years	old.		Because	we	have	fully	reviewed	both	of	those	2015	judgments	

on	appeal,	the	District	Court	should	carefully	consider	a	summary	dismissal	of	
4	

any	 other	 motions	 filed	 by	 Danielson	 seeking	 to	 collaterally	 attack	 those	

judgments.	

	        The	entry	is:	

                            Judgment	affirmed.	

	     	     	      	      	   	
	
Brian	Danielson,	appellant	pro	se	
	
Yi	Peng	did	not	file	a	brief	
	
	
Bangor	District	Court	docket	number	FM-2015-157	
FOR	CLERK	REFERENCE	ONLY